UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6274



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

LARRY RANDALL BULLOCK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CR-91-66)


Submitted:   November 21, 1996            Decided:   December 6, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Bridgett Britt Aguirre, Fuquay-Varina, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, David J.
Cortes, Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Randall Bullock appeals from a district court order

denying his Fed. R. Crim. P. 35(b) motion for reduction of his

sentence. We dismiss the appeal.

     It is uncontested that Bullock's initial sentence was within

the range set by the federal sentencing guidelines. The order deny-
ing Bullock's Rule 35 motion is not appealable. See United States
v. Pridgen, 64 F.3d 147, 149-50 (4th Cir. 1995). Because the dis-

trict court's decision on the Rule 35 motion is not appealable,

Bullock's argument regarding the district court's discrepancy

between its oral pronouncement to grant the motion but reserving
for later decision the amount of departure and the written order

denying the motion is not subject to review by this court.

     We dismiss the appeal for lack of jurisdiction. We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2